Pee CcjRiam.
The criminal offenses charged are defined by statute, G.S. 14-322. By express language the abandonment and failure to support must be wilful to create criminal offenses. S. v. Hall, 251 N.C. 211, 110 S.E. 2d 868; S. v. Gibson, 245 N.C. 71, 95 S.E. 2d 125; S. v. Lucas, 242 N.C. 84, 86 S.E. 2d 770. The court, in charging the jury, made defendant’s guilt turn on the adequacy of the support provided without requiring a finding that defendant acted wilfully. This omission of an essential ingredient of the crime entitles defendant to a
New trial.